UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1023



VERA YANCEY,

                                              Plaintiff - Appellant,

          versus


NATIONAL CENTER ON INSTITUTIONS AND ALTERNATIVES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3557-AMD)


Submitted:   March 24, 1998                 Decided:   April 24, 1998


Before ERVIN, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vera Yancey, Appellant Pro Se. David Scott Greber, Stephen Samuel
Burgoon, Frederick, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Vera Yancey appeals the district court's order dis-

missing her employment discrimination claim filed under Title VII

of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e-2000h-6 (West

Supp. 1994), the Americans With Disabilities Act of 1990, 42

U.S.C.A. §§ 12101-12213 (West Supp. 1995), and the Fair Labor Stan-
dards Act, 29 U.S.C.A. §§ 201-219 (West 1978 & 1985 & Supp. 1997).

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Yancey v. National Ctr. on Inst. & Alterna-
tives, CA-96-3557-AMD (D. Md. Dec. 5, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2